FILED
                            NOT FOR PUBLICATION                            MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEVEN GONZALES,                                 No. 14-15527

               Plaintiff - Appellant,            D.C. No. 1:11-cv-01588-LJO-SKO

  v.
                                                 MEMORANDUM*
GODWIN UGWUEZE,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       California state prisoner Steven Gonzales appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Gonzales

failed to raise a genuine dispute of material fact as to whether Dr. Ugwueze was

deliberately indifferent to Gonzales’s knee pain. See id. at 1057-60 (a prison

official acts with deliberate indifference only if he or she knows of and disregards

an excessive risk to a prisoner’s health; a mere difference in opinion between a

prisoner and a physician concerning the appropriate course of treatment is

insufficient); see also McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992),

overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.

1997) (en banc) (“A defendant must purposefully ignore or fail to respond to a

prisoner’s pain or possible medical need in order for deliberate indifference to be

established.”).

      The district court did not abuse its discretion in denying Gonzales’s motion

for appointment of an expert witness because Gonzales’s deliberate indifference

claim was neither factually nor legally complex. See Walker v. Am. Home Shield

Long Term Disability Plan, 180 F.3d 1065, 1070-71 (9th Cir. 1999) (setting forth

standard of review).

      AFFIRMED.




                                          2                                      14-15527